Citation Nr: 1419214	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1992 to June 1993.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
	
The issue was previously before the Board in November 2013 and was remanded for further development.  It has been returned to the Board for further appellate review.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS), as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure a complete and accurate record upon which to render a decision.

The matter was remanded by the Board in November 2013, for the AMC to obtain private treatment records from a chiropractor, J.N., identified by the Veteran on a VA Form 21-4142 (Authorization and Consent to Release Information to the VA),  submitted in July 2013.  On remand, the AMC sent the Veteran a letter in December 2013.  The letter stated "on your application, you indicated that you received treatment from chiropractor you listed in a VA Form 21-4142 dated on July 2013."   The Veteran was then asked to complete and return an enclosed VA Form 21-4142 for each health care provider so that the AMC could obtain treatment information.  The letter also stated that the Veteran may want to obtain and send the information herself.  However, while the AMC already had the completed July 2013 VA Form 21-4142, they never attempted to obtain these records.  As these private treatment records may be relevant to the claim for TDIU, the Board cannot find that the November 2013 remand directives were fully complied with. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required to obtain a new VA Form 21-4142, since the July 2013 authorization has since expired.  Once it is received, then the Veteran's complete private treatment records from her chiropractor, J.N., should be obtained.  If such records cannot be obtained, a notation in the claims file should be made as to such.

Also, the record reflects that the Veteran has maintained full-time employment as an administrative assistant since October 11, 2011.  While the August 2013 Supplemental Statement of the Case noted that the Veteran did not submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), it does not appear that the Veteran ever submitted an original VA Form 21-8940.  A VA Form 21-8940 includes information helpful to the adjudication of a TDIU claim, as it includes current and recent employment history, as well as information on relevant factors such as education and vocational training.  To ensure that there is sufficient information regarding these factors, particularly in light of the Veteran's current full-time employment, a properly completed VA Form 21-8940, must be requested on remand.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from J.N., the Veteran's chiropractor, as well as any other private facilities where she has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Contact the Veteran and request that she properly complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to VA when completed.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



